Citation Nr: 1217897	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  12-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to his military service.

2.  The Veteran does not have tinnitus that is attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter in May 2010 complied with VA's duty to notify the Veteran with regard to the service connection claims adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's VA treatment records in furtherance of his claims.  The Board notes that in June 2010, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  However, the RO was notified that the service treatment records were not able to be located.  The Veteran was notified of this issue in a letter from the RO dated in August 2010.

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claims decided herein, including efforts to obtain service treatment records.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that in light of evidence that the records are missing, there is no reasonable possibility that the records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was provided a VA examination in connection with his claims, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claims.  The report addresses the nature and etiology of the Veteran's hearing loss and tinnitus.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.

II.  Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, the Veteran has been diagnosed with hearing loss for VA compensation purposes in the left and right ears, which he attributes to noise exposure during service.  See the March 2011 VA examination report and the May 2010 VA audiology consultation.

As has been explained above, the Veteran's service treatment records are not available.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control that would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the loss of the Veteran's service records, although regrettable, is not crucial to the outcome of this case.  The Veteran has not claimed that he was diagnosed with hearing loss or tinnitus in service, or sought in-service medical treatment for complaints related to acoustic trauma.  Rather, the Veteran has asserted that he was routinely exposed to loud noise in his duties as a welder aboard the U.S.S. ROANOKE.  See, e.g., the Veteran's statement dated March 2010.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was welder and confirms that he served aboard the U.S.S. ROANOKE.  Thus, noise exposure from welding as contended by the Veteran is conceded based on the circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a).

Nevertheless, although the current disability and in-service incurrence elements needed to establish service connection have been satisfied, as will be discussed further below, service connection for hearing loss and tinnitus is not warranted.  This is so because the greater weight of the competent nexus evidence is against a finding that the Veteran's current hearing loss and tinnitus had their onset as a result of his in-service noise exposure.  In addition, there is no credible evidence that a sensorineural hearing loss manifested within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

A March 2011 VA examiner has explained that "the Veteran worked as a welder prior to military duty, was a welder during active duty and has continued to this day to work as a welder since leaving military service in 1957.  His civilian work environments have been noisy such as working heavy construction and in a rock processing plant among others."  The examiner continued, "[h]e reported to another examiner that he has a history of middle ear pathology although this was not reported today.  He currently does exhibit a significant middle ear pathology for the right ear for which he is being treated by an otolaryngologist through the VA."  The examiner then concluded, "[t]here is no record of the Veteran having a hearing test until the past year, 50 plus years after leaving active duty.  Because of the length of time since leaving the military, the absence of any service medical records confirming hearing loss, the Veteran's lengthy civilian history of occupational noise exposure since leaving the military and the overlaying middle ear pathology exhibited for the right ear today, it is the opinion of this examiner that it is less likely as not that military acoustic trauma is the cause of this Veteran's hearing loss and tinnitus."

The March 2011 VA medical opinion appears to have been based upon a review of the record and analysis of the Veteran's entire history, including the Veteran's in-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the March 2011 VA opinion appears to be consistent with the Veteran's medical history, which is absent any indication of hearing loss or tinnitus until March 2010.

Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the March 2011 VA examiner.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the March 2011 VA examiner's opinion stands unchallenged as competent medical evidence on this crucial issue of medical nexus.

The Board is mindful of the finding in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the VA examiner, there is no clinical evidence of hearing loss or tinnitus for many years after the Veteran's February1957 military discharge.

The Board has carefully considered the Veteran's assertions that he has had hearing loss and tinnitus since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that the reported history of continued symptoms since active service is inconsistent with the clinical evidence of record, which shows an absence of complaint of or treatment for hearing loss and tinnitus for decades after the Veteran's military service.  More importantly, the VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether disability is attributable to military service than the Veteran's account of when it began.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the claims that current hearing loss and tinnitus are related to active military service.  Thus, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


